UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period:	February 28, 2015 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/28/15 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. BAM — Build America Mutual Cmnwlth. of PR Gtd. — Commonwealth of Puerto Rico Guaranteed COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized MAC — Municipal Assurance Corporation NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.8%) (a) Rating (RAT) Principal amount Value Arizona (91.3%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 $1,000,000 $1,106,110 AZ Board of Regents Syst. VRDN (AZ State U.), Ser. B, 0.01s, 7/1/34 VMIG1 600,000 600,000 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 738,857 AZ School Fac. Board COP, 5 3/4s, 9/1/22 A1 1,000,000 1,147,730 AZ State COP, Ser. A, AGM, 5s, 10/1/29 AA 500,000 560,145 AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,923,435 (Scottsdale Hlth. Care), 5s, 12/1/28 A2 500,000 581,615 AZ State Hlth. Fac. Auth. VRDN (Catholic West), Ser. B, 0.03s, 7/1/35 VMIG1 500,000 500,000 AZ State Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5 1/8s, 1/1/30 A- 750,000 847,680 AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5s, 7/1/30 A1 500,000 543,020 AZ State Trans. Board Hwy. Rev. Bonds 5s, 7/1/32 AAA 885,000 1,046,176 Ser. B, 5s, 7/1/31 (Prerefunded 7/1/18) AAA 500,000 566,820 Ser. A, 5s, 7/1/23 AA+ 600,000 726,156 5s, 7/1/20 Aa1 250,000 296,023 AZ State U. Nanotechnology, LLC Lease Rev. Bonds (Nanotechnology, LLC), Ser. A, AGO, 5s, 3/1/34 AA 500,000 556,460 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds Ser. A, 5s, 10/1/25 Aaa 500,000 602,605 (Wtr. Quality), Ser. A, 3s, 10/1/17 Aaa 500,000 529,030 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.) escrow, 7 1/4s, 12/1/19 (F) D/P 150,000 448 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA 250,000 272,685 Flagstaff, G.O. Bonds, Ser. B, 5s, 7/1/21 Aa2 200,000 238,226 Gilbert, Pub. Facs. Rev. Bonds 5s, 7/1/20 AA+ 250,000 295,038 5s, 7/1/18 AA+ 500,000 564,540 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A- 1,000,000 1,121,450 (John C. Lincoln Hlth. Network), 5s, 12/1/42 (Prerefunded 12/1/17) AAA/P 500,000 557,410 (John C. Lincoln Hlth. Network), Ser. B, 5s, 12/1/37 (Prerefunded 12/1/15) AAA/P 500,000 517,625 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/21 AA 500,000 597,875 Goodyear Cmnty., Facs. Utils. G.O. Bonds (Dist. No. 1), 4s, 7/15/21 A1 150,000 165,855 Goodyear, Wtr. & Swr. Rev. Bonds, AGM, 5 1/2s, 7/1/41 AA 500,000 590,440 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 35,000 35,076 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A 750,000 874,695 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Escrowed to maturity) AAA/P 1,310,000 1,385,404 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (6/3/24) (Waste Mgt., Inc.), 3 3/8s, 12/1/31 A- 250,000 265,615 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 1,050,000 1,229,025 (Southern CA Edl. Co.), Ser. A, 5s, 6/1/35 Aa3 650,000 731,725 Maricopa Cnty., Regl. Pub. Trans. Auth. Fund Rev. Bonds (Trans. Excise Tax), 5 1/4s, 7/1/24 AA+ 435,000 556,844 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 A1 1,000,000 1,114,120 (No. 89 Dysart), 5s, 7/1/25 A+ 500,000 603,380 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 750,000 844,260 Mesa, St. & Hwy. Rev. Bonds, 5s, 7/1/21 AA 500,000 599,865 Mesa, Util. Syst. Rev. Bonds, 5s, 7/1/35 Aa2 750,000 854,798 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co. Cholla Pwr. Plant), Ser. E, 5 3/4s, 6/1/34 A3 800,000 847,272 Mandatory Put Bonds (11/17/15) (AZ Pub. Svc. Co. Cholla Pwr. Plant), Ser. A, 0.45s, 6/1/34 A3 250,000 250,000 Northern AZ U. Rev. Bonds 5s, 6/1/36 A1 450,000 500,864 5s, 6/1/34 A1 250,000 285,745 Peoria, Dev. Auth. Inc. Rev. Bonds, 5s, 7/1/23 AA+ 500,000 582,815 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 25,000 25,955 Phoenix, G.O. Bonds, 4s, 7/1/24 Aa1 500,000 582,365 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 500,000 543,720 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL, 5 1/2s, 7/1/43 AA 1,000,000 1,309,990 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds 5 1/2s, 7/1/24 AAA 500,000 571,625 5s, 7/1/29 AA+ 500,000 597,410 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AAA 500,000 565,385 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 250,000 269,143 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 200,000 210,966 (Great Hearts Academies), 3 3/4s, 7/1/24 BB+ 275,000 279,543 Pima Cnty., G.O. Bonds, 5s, 7/1/26 AA- 490,000 576,916 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB 200,000 200,154 (Providence Day School, Inc.), 5 1/8s, 12/1/40 BBB+ 500,000 527,520 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 125,089 Pima Cnty., Regl. Trans. Fund Excise Tax Rev. Bonds, 5s, 6/1/23 AA+ 195,000 240,072 Pima Cnty., Swr. Rev. Bonds Ser. B, 5s, 7/1/26 AA- 500,000 588,690 AGM, 5s, 7/1/23 AA 250,000 291,548 Pima Cnty., (Unified School Dist. No. 6) G.O. Bonds, MAC, 4s, 7/1/28 (FWC) AA 200,000 215,978 Pinal Cnty., Rev. Bonds, 5s, 8/1/18 AA- 250,000 282,525 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 350,000 399,375 Pinal Cnty., Elec. Syst. Rev. Bonds (Dist. No. 4), 6s, 12/1/38 A- 500,000 550,455 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AA 1,000,000 1,153,830 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A- 150,000 183,339 5s, 12/1/37 A- 750,000 867,413 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds 5s, 7/1/24 AAA 1,225,000 1,515,031 5s, 7/1/21 AAA 300,000 360,720 Student & Academic Svcs., LLC Rev. Bonds (Northern AZ Cap. Facs. Fin. Corp.), BAM, 5s, 6/1/25 AA 200,000 237,392 Sundance Cmnty., Facs. Dist. G.O. Bonds, MAC, 4s, 7/15/24 AA 250,000 270,058 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB-/P 250,000 272,598 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds 6 1/2s, 7/1/39 Baa2 500,000 583,270 6 1/4s, 7/1/29 Baa2 500,000 581,295 5s, 7/1/35 Baa2 250,000 252,555 U. of AZ Board of Regents Syst. Rev. Bonds Ser. A, 5s, 6/1/35 Aa2 500,000 564,610 5s, 6/1/20 Aa2 200,000 235,266 5s, 6/1/19 Aa2 300,000 345,390 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 A1 500,000 515,235 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/33 Baa1 100,000 111,953 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 A- 500,000 522,665 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 265,000 271,485 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/32 A- 400,000 462,632 Guam (2.2%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 250,000 280,970 Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6s, 11/1/26 A- 250,000 303,223 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 250,000 283,235 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 168,963 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 100,000 112,268 Mississippi (1.0%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. B, 0.01s, 12/1/30 VMIG1 500,000 500,000 Puerto Rico (2.5%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 1/2s, 5/15/39 BBB- 100,000 100,225 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/4s, 7/1/22 B 485,000 361,354 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, Cmnwlth. of PR Gtd., 6s, 7/1/20 B 400,000 304,092 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 1/2s, 8/1/37 B 175,000 119,224 Ser. A, 5 3/8s, 8/1/39 B 285,000 186,322 Ser. C, 5 3/8s, 8/1/36 B 105,000 71,403 Ser. C, 5 1/4s, 8/1/40 B 230,000 168,537 Virgin Islands (1.8%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 150,000 169,442 Ser. A-1, 5s, 10/1/39 Baa2 175,000 184,807 Ser. A, 5s, 10/1/25 Baa2 200,000 224,866 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 A3 345,000 344,972 TOTAL INVESTMENTS Total investments (cost $47,340,748) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2014 through February 28, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $52,115,685. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $47,330,465, resulting in gross unrealized appreciation and depreciation of $4,462,664 and $293,108, respectively, or net unrealized appreciation of $4,169,556. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 21.5% Tax bonds 20.6 Education 15.4 Health care 11.8 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $51,499,573 $448 Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2015
